       Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.1 Page 1 of 11



                                STATE OF MICHIGAN

             IN THE CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

MINETTE BLAKE, Individually and as
Next Friend of LEIGHTON CLARKE, JR.,
a Minor; and as Next Friend of LACY
CLARKE, a Minor; ORETHIA BLAKE,
Individually; LEIGHTON CLARKE,
Individually; JANICE DEPOY, Individually
and as Next Friend of ALLESHA
COOPER, a Minor, and TAMLA GRAY, Individually,

      Plaintiffs,
                                              Case No.: 18-005474-NO
vs.
                                              Honorable William C. Marietti
WAL-MART STORE, INC. and
WAL-MART STORES EAST,
LIMITED PARTNERSHIP,
Jointly and Severally,

        Defendants.
_______________________________________________________________________/
GEOFFREY N. FIEGER (P30441)          Carolyn M. Jereck (P41748)
DONALD H. DAWSON, JR. (P29692)       Lanae L. Monera (P55604)
KEVIN C. RIDDLE (P57435)             PLUNKETT COONEY
Fieger, Fieger, Kenney               Attorneys for Defendants
& Harrington P.C.                    333 Bridge Street NW, Suite 530
Attorneys for Plaintiffs             Grand Rapids, MI 49504
19390 West Ten Mile Road             (248) 594-6363/(616) 752-4607 (fax)
Southfield, MI 48075                 cjereck@plunkettcooney.com
(248) 355-5555                       lmonera@plunkettcooney.com

                                     Thomas P. Vincent (P32794)
                                     PLUNKETT COONEY
                                     Attorney for Defendants
                                     38505 Woodward Avenue, Suite 100
                                     Bloomfield Hills, MI 48304
                                     (248) 594-6777 / (248) 901-4040 (Fax)
                                     tvincent@plunkettcooney.com
_______________________________________________________________________/

                              NOTICE OF REMOVAL

TO:   Donald Dawson, Esq., and Muskegon County Circuit Court Clerk
        Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.2 Page 2 of 11




       Please take notice that Defendants, Wal-Mart Stores, Inc., and Wal-Mart Stores East,

Limited Partnership, through their attorneys, Plunkett Cooney, have, this day, filed their Petition

for Removal, a copy of which is attached hereto, via electronically filing the same by use of the

ECF system for the United States District Court, Western District of Michigan.

                                                     Respectfully submitted,

                                                     PLUNKETT COONEY
                                                     /s/ Carolyn M. Jereck
                                             By:     _____________________________
                                                     Carolyn M. Jereck (P41748)
                                                     Lanae L. Monera (P55604)
                                                     Attorneys for Defendants
                                                     333 Bridge Street NW, Suite 530
                                                     Grand Rapids, MI 49504
                                                     (248) 594-6363
                                                     cjereck@plunkettcooney.com
                                                     lmonera@plunkettcooney.com
       Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.3 Page 3 of 11



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MINETTE BLAKE, Individually and as
Next Friend of LEIGHTON CLARKE, JR.,
a Minor; and as Next Friend of LACY
CLARKE, a Minor; ORETHIA BLAKE,
Individually; LEIGHTON CLARKE,
Individually; JANICE DEPOY, Individually
and as Next Friend of ALLESHA
COOPER, a Minor, and TAMLA GRAY, Individually,

      Plaintiffs,
                                           Case No.: 18-005474-NO
vs.
                                           Honorable William C. Marietti
WAL-MART STORE, INC. and
WAL-MART STORES EAST,
LIMITED PARTNERSHIP,
Jointly and Severally,

        Defendants.
_______________________________________________________________________/
GEOFFREY N. FIEGER (P30441)          Carolyn M. Jereck (P41748)
DONALD H. DAWSON, JR. (P29692)       Lanae L. Monera (P55604)
KEVIN C. RIDDLE (P57435)             PLUNKETT COONEY
Fieger, Fieger, Kenney               Attorneys for Defendants
& Harrington P.C.                    333 Bridge Street NW, Suite 530
Attorneys for Plaintiffs             Grand Rapids, MI 49504
19390 West Ten Mile Road             (248) 594-6363/(616) 752-4607 (fax)
Southfield, MI 48075                 cjereck@plunkettcooney.com
(248) 355-5555                       lmonera@plunkettcooney.com

                                     Thomas P. Vincent (P32794)
                                     PLUNKETT COONEY
                                     Attorney for Defendants
                                     38505 Woodward Avenue, Suite 100
                                     Bloomfield Hills, MI 48304
                                     (248) 594-6777 / (248) 901-4040 (Fax)
                                     tvincent@plunkettcooney.com
_______________________________________________________________________/

         PETITION FOR REMOVAL OF CAUSE TO THE UNITED STATES
        DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN,
                         SOUTHERN DIVISION
         Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.4 Page 4 of 11



        Please take notice that pursuant to 28 USC §§ 1332, 1441 and 1446, Defendants Wal-

Mart Stores, Inc. and Wal-Mart Stores East, Limited Partnership, through their attorneys,

Plunkett Cooney, hereby remove this action from the Judicial Circuit Court for the County of

Muskegon, State of Michigan, to the United States District Court for the Western District of

Michigan, Southern Division. In support thereof, Defendants state as follows:

        1.      The above-captioned matter was filed in the State of Michigan, Muskegon County

Circuit Court, Case Number: 18-005474-NO on or about October 17, 2018, and is now pending

in that Court. A true and correct copy of the Complaint is attached as Exhibit A.

        2.      Defendants were served with a copy and notification of the Summons and

Complaint on January 9, 2019. Attached as Exhibit B is a true and correct copy of the Service

of Process Transmittal. Thus, in accordance with requirements of 28 USC § 1446(b), this Notice

of Removal is filed within 30 days after service on Defendants of a copy of the Summons and

Complaint setting forth the claims for relief upon which removal is based.

        3.      This Court has subject matter jurisdiction pursuant to 28 USC § 1332(a) because

(1) Plaintiffs and Defendants are citizens of different states, and (2) the actual amount placed in

controversy exceeds the sum or value of $75,000, exclusive of costs and interests.

        4.      Specifically, Plaintiffs allege in their Complaint that Plaintiffs MINETTE

BLAKE, LEIGHTON CLARKE, JR., LACY CLARKE, ORETHIA BLAKE, JANICE DEPOY

and ALLESHA COOPER, are residents of the County of Muskegon, State of Michigan; Plaintiff

LEIGHTON CLARKE is a resident of the County of Broward, State of Florida and Plaintiff

TAMLA GRAY, is currently a resident of the Caribbean island nation of Jamaica. (Exhibit A,

¶¶ 1, 3, 4, 5, 6, 8 and 9).

        5.      Defendants WAL-MART STORES, INC., and WALMART STORES EAST,

L.P., are each Delaware Corporations having their principal place of business located in the State
        Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.5 Page 5 of 11



of Arkansas.    (Exhibit A, ¶¶ 10 and 11 and Exhibit C- Registered Agent Corporations

Documentation)

       6.      As set forth in the Complaint, Plaintiffs have stated a generalized demand that

―greatly exceeds‖ $25,000 (Exhibit A, ¶13). Given the number of parties as well as the nature

and extent of the injuries allegedly sustained, e.g., multiple fractures which required surgical

repair, prolonged hospital stays, a traumatic brain injury impacting one plaintiff, additional head

injuries as to others, right shoulder separation requiring surgical repair, follow-up care as to each;

in addition to medical expenses — past and future; other economic losses and noneconomic

damages alleged to include conscious pain and suffering; emotional distress, anxiety, mental

anguish, fright and shock, Defendants are quite confident that Plaintiffs seek, in reality, to

recover damages that do, in fact, exceed $75,000, exclusive of interest and costs in this matter.

       7.      Accordingly, in reality, this action involves a controversy between citizens of the

State of Michigan, State of Florida and County of Jamaica on one hand as Plaintiffs, having

complete diversity as to Defendants involving a controversy of more than $75,000 and is

therefore properly removed pursuant to 28 USC 1332(a); 28 USC § 1441(b).

       8.      A true and correct copy of this Notice of Removal will be filed with the Clerk of

the 14th Judicial Circuit Court for the County of Muskegon, Sate of Michigan, and served upon

counsel for Plaintiffs pursuant to 28 USC §1446(d).

       10.     In filing this Notice of Removal, Defendants do not waive, and specifically

reserve, all defenses, exceptions, rights and motions. No statement herein or omission herefrom

shall be deemed to constitute an admission by Defendants of any of the allegations of or damages

alleged against them as sought in the Complaint.
        Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.6 Page 6 of 11



       WHEREFORE, Defendants WAL-MART STORES, INC., and WAL-MART STORES

EAST, LIMITED PARTNERSHIP, respectfully request that this matter proceed in this Court as

an action properly removed.

                                               Respectfully submitted,

                                               PLUNKETT COONEY
                                               /s/ Carolyn M. Jereck
                                         By:   _____________________________
                                               Carolyn M. Jereck (P41748
                                               Lanae L. Monera (P55604)
                                               Attorneys for Defendants
                                               333 Bridge Street NW, Suite 530
                                               Grand Rapids, MI 49504
                                               (248) 594-6363
                                               cjereck@plunkettcooney.com
                                               lmonera@plunkettcooney.com
       Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.7 Page 7 of 11



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MINETTE BLAKE, Individually and as
Next Friend of LEIGHTON CLARKE, JR.,
a Minor; and as Next Friend of LACY
CLARKE, a Minor; ORETHIA BLAKE,
Individually; LEIGHTON CLARKE,
Individually; JANICE DEPOY, Individually
and as Next Friend of ALLESHA
COOPER, a Minor, and TAMLA GRAY, Individually,

      Plaintiffs,
                                                 Case No.:
vs.
                                                 Honorable
WAL-MART STORE, INC. and
WAL-MART STORES EAST,
LIMITED PARTNERSHIP,
Jointly and Severally,

        Defendants.
_______________________________________________________________________/
GEOFFREY N. FIEGER (P30441)          Carolyn M. Jereck (P41748)
DONALD H. DAWSON, JR. (P29692)       Lanae L. Monera (P55604)
KEVIN C. RIDDLE (P57435)             PLUNKETT COONEY
Fieger, Fieger, Kenney               Attorneys for Defendants
& Harrington P.C.                    333 Bridge Street NW, Suite 530
Attorneys for Plaintiffs             Grand Rapids, MI 49504
19390 West Ten Mile Road             (248) 594-6363/(616) 752-4607 (fax)
Southfield, MI 48075                 cjereck@plunkettcooney.com
(248) 355-5555                       lmonera@plunkettcooney.com

                                     Thomas P. Vincent (P32794)
                                     PLUNKETT COONEY
                                     Attorney for Defendants
                                     38505 Woodward Avenue, Suite 100
                                     Bloomfield Hills, MI 48304
                                     (248) 594-6777 / (248) 901-4040 (Fax)
                                     tvincent@plunkettcooney.com
_______________________________________________________________________/

                                VERIFICATION
        Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.8 Page 8 of 11



       Carolyn M. Jereck, being first duly sworn, deposes and says that she is one of the

attorneys retained to represent Defendants Wal-Mart Stores, Inc. and Wal-Mart Stores East,

Limited Partnership, and that the foregoing Petition for Removal is true in substance and in fact

to the best of her knowledge,



                                                    Respectfully submitted,

                                                    PLUNKETT COONEY
                                                    /s/ Carolyn M. Jereck
                                            By:     _____________________________
                                                    Carolyn M. Jereck (P41748)
                                                    Lanae L. Monera (P55604)
                                                    Attorneys for Defendants
                                                    333 Bridge Street NW, Suite 530
                                                    Grand Rapids, MI 49504
                                                    (248) 594-6363
                                                    cjereck@plunkettcooney.com
                                                    lmonera@plunkettcooney.com
          Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.9 Page 9 of 11



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



                                   INDEX OF EXHIBITS


Exhibit              Description

A                    Complaint and Demand for Jury Trial

B                    Service of Process Transmittal and Division of
                     Corporations Registered Agent Information for
                     Wal-Mart

C                    Corporations Registered Agent Information for CT Corporations – Wal-
                     Mart Stores, Inc.; Michigan Department of Licensing and Regulatory
                     Affairs Foreign Corporation Annual Report 2016
      Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.10 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MINETTE BLAKE, Individually and as
Next Friend of LEIGHTON CLARKE, JR.,
a Minor; and as Next Friend of LACY
CLARKE, a Minor; ORETHIA BLAKE,
Individually; LEIGHTON CLARKE,
Individually; JANICE DEPOY, Individually
and as Next Friend of ALLESHA
COOPER, a Minor, and TAMLA GRAY, Individually,

      Plaintiffs,
                                                 Case No.:
vs.
                                                 Honorable
WAL-MART STORE, INC. and
WAL-MART STORES EAST,
LIMITED PARTNERSHIP,
Jointly and Severally,

        Defendants.
_______________________________________________________________________/
GEOFFREY N. FIEGER (P30441)          Carolyn M. Jereck (P41748)
DONALD H. DAWSON, JR. (P29692)       Lanae L. Monera (P55604)
KEVIN C. RIDDLE (P57435)             PLUNKETT COONEY
Fieger, Fieger, Kenney               Attorneys for Defendants
& Harrington P.C.                    333 Bridge Street NW, Suite 530
Attorneys for Plaintiffs             Grand Rapids, MI 49504
19390 West Ten Mile Road             (248) 594-6363/(616) 752-4607 (fax)
Southfield, MI 48075                 cjereck@plunkettcooney.com
(248) 355-5555                       lmonera@plunkettcooney.com

                                     Thomas P. Vincent (P32794)
                                     PLUNKETT COONEY
                                     Attorney for Defendants
                                     38505 Woodward Avenue, Suite 100
                                     Bloomfield Hills, MI 48304
                                     (248) 594-6777 / (248) 901-4040 (Fax)
                                     tvincent@plunkettcooney.com
_______________________________________________________________________/

                              PROOF OF SERVICE
        Case 1:19-cv-00071 ECF No. 1 filed 01/30/19 PageID.11 Page 11 of 11



        Carolyn M. Jereck verifies that copies of Defendants’ Wal-Mart Stores, Inc. and Wal-

Mart Stores East, Limited Partnership’s Petition for Removal; Notice of Removal and

Verification in said cause were served on attorney of record Donald Dawson, Esq. and the

Muskegon County Circuit Court Clerk, via U.S. Mail on January 30, 2019,


                                          /s/ Carolyn M. Jereck
                                          CAROLYN M. JERECK (P41748)



Open.13046.90329.21549697-1
